DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 7-A ChemSystems (DE202010017391U1; machine translation referred to herein) in view of Kramer et al. (US 2017/0240780).  Kaneka I (Innovative Polymers for Sealing and Bonding Future Buildings, 2018, p. 1-18) and Kaneka II (Kaneka MS Polymer®: Your Premium Polymer of Choice, 2019, p. 1-15) are cited as evidentiary references.
Regarding Claims 1 and 6, 7-A ChemSystems teaches a resilient floor covering with a plastic surface and at least one joint between pieces of the floor sealed with a polyurea.  The polyurea sealant used to seal the joint is formed from a mixture of a polyaspartic ester and an isocyanate (Abstract).  
The polyaspartic ester conforms to Formula (III) recited in Claim 2 where m=2, R1 and R2 are alkyl (i.e. organic) radicals, and X is an organic radical obtained by removing the amino groups from 4,4’-diaminodicyclohexylmethane or 3,3’-dimethyl-4,4’-diaminodicyclohexylmethane (p. 2, [0009] - p, 3, [0011]).  The polyisocyanate may be a commercially available product such as hexamethylene diisocyanate (HMDI) (p. 4, [0012]).  The combination of polyaspartic ester and a polyisocyanate such as HMDI reads on the claimed polyaspartate primer.
The mixture is applied to substrates made of plastic such as PVC (p. 1, [0007]).  7-A ChemSystems does not teach the use of a silane-modified polymer as claimed.
In the same field of endeavor, Kramer teaches a hydroxysilane used as an adhesion promoter or crosslinking agent for adhesives and sealants.  The hydroxysilane has a surprisingly long shelf-life and exhibits excellent action as an adhesion promoter and/or crosslinking agent (Abstract).  The adhesion promoter composition comprises additional constituents including polyurethane polymers having silane groups (i.e. silane-modified polyurethane polymers; p. 6, [0105]).  
Kramer’s adhesion promoter consists mainly of solvents, the hydroxysilane, and additional constituents.  The adhesion promoter composition is used to simultaneously clean substrates and prepare them for subsequent application of an adhesive or sealant.  This gives rise to improved adhesion between the substrate and adhesive or sealant (p. 6, [0106]).  Suitable substrates include plastics such as PVC (p. 6, [0094]).  The adhesion promoter is used in combination with curable binders including polyisocyanates and isocyanate-functional polymers (p. 4, [0075]-[0076]).
It would have been obvious to one of ordinary skill in the art at the time of filing to employ Kramer’s adhesion promoter comprising the hydroxysilane and additional constituents including silane-modified polyurethane to treat a surface of 7-A ChemSystems’ plastic floor covering prior to applying the mixture of polyaspartic acid ester and isocyanate in order to improve adhesion with the substrate.  
Modification in this way results in a layer structure comprising a layer of Kramer’s adhesion promoter composition including a silane-modified polyurethane and a layer of 7-A ChemSystems’ mixture of polyaspartic acid ester and isocyanate (equivalent to the claimed primer).  This reads on the layer structure of Claim 1.  The layer structure applied to 7-A ChemSystems’ plastic floor covering substrate is also interpreted as reading on the layer system of Claim 6.
Regarding Claims 2-5, 7-A ChemSystems teaches a polyisocyanate such as HMDI and a polyaspartic ester that conforms to Formula (III) recited in Claim 2 where m=2, R1 and R2 are alkyl (i.e. organic) radicals, and X is an organic radical obtained by removing the amino groups from 4,4’-diaminodicyclohexylmethane or 3,3’-dimethyl-4,4’-diaminodicyclohexylmethane (p. 2, [0009] - p, 3, [0011]).  
Kramer teaches that suitable polymers containing silane groups are commercial products such as MS Polymer® SAT010, SAX350, SAX400, MAX602, and MAX951 produced by Kaneka Corp. (p. 5, [0080]).  
Kaneka I demonstrates that these products are classified as dimethoxysilyl (DMS) MS Polymers® (p. 10, MS Polymer® Portfolio).  Kaneka II demonstrates that DMS type MS Polymer® products have the following structure (p. 2):

    PNG
    media_image1.png
    181
    435
    media_image1.png
    Greyscale

The end groups correspond to the claimed formula (I) where A is an oxygen atom, n=1, R is a divalent hydrocarbon radical containing 3 carbon atoms, V and Y are methoxy (C1 alkoxy) groups, and Z is methyl (a C1 alkyl group).  Thus, Kaneka I and Kaneka II demonstrate that the commercially available products disclosed by Kramer read on the claimed silane-modified polymer.
Regarding Claim 7, 7-A ChemSystems teaches using the mixture of polyaspartic acid ester and isocyanate to seal joints between plastic floor covering pieces.  One A first floor covering piece reads on the claimed substrate, and a second floor covering piece reads on the claimed floor covering.  It would have been obvious to one of ordinary skill in the art at the time of filing to apply Kramer’s adhesion promoter composition to a first floor covering piece, followed by 7-A ChemSystems’ mixture of polyaspartate and isocyanate in order to achieve improved adhesion as discussed above, followed by applying the second floor covering piece to the first floor covering piece with the layer of Kramer’s adhesion promoter and 7-A ChemSystems’ mixture disposed therebetween, in order to effect bonding and sealing of a joint between the first and second floor covering pieces.  Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04.
Regarding Claim 8, 7-A ChemSystems illustrates application of the polyaspartate primer as a single layer in Fig. 4 (p. 7).
Regarding Claim 11, 7-A ChemSystems teaches the use of the composition described above to seal joints between floor covering pieces (see, e.g., p. 6, [0026]).  7-A ChemSystems’ floor covering pieces are interpreted as reading on the claimed façade elements.
Regarding Claim 12, Kramer’s adhesion promoter composition is applied by means of a cloth or felt (p. 6, [0107]) and 7-A ChemSystems’ mixture is applied via a commercially available squeeze gun (p. 6, [0025]).  The two means of application taken in combination read on the claimed kit.

Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
Claim 9 recites a method which requires applying the claimed polyaspartate primer to a substrate as a pretreatment, applying the curable composition between 1-72 hours after applying the polyaspartate primer, and subsequently adhesively bonding a floor covering to a substrate.
7-A ChemSystems teaches a mixture of polyaspartate and isocyanate that reads on the claimed primer.  Kramer teaches an adhesion promoter composition that includes a silane-modified polymer reading on the claimed curable composition.  Unlike the claimed invention, the cited prior art teaches toward applying a composition including a silane-modified polymer to a substrate in a pretreatment step.  
Kramer’s composition is applied to a substrate surface and, after a suitable delay time, an adhesive or sealant is applied to the pretreated surface (Kramer, p. 6, [0107]).  When Kramer’s composition is used as a primer, there must be a delay prior to applying the adhesive or sealant to allow for full or partial evaporation of the solvent (p. 6, [0109]).  
One of ordinary skill in the art would not be motivated to apply the mixture of polyaspartate and isocyanate taught by 7-A ChemSystems to a substrate before pretreating the substrate with Kramer’s adhesion promoter.  This would place the adhesive or sealant between the substrate and adhesion promoter, thereby undermining the purpose of using Kramer’s composition.  
In addition, the mixture taught by 7-A ChemSystems is only processable for 30-40 minutes and is at least partially cured after only 2 hours (p. 2, [0008]).  One of ordinary skill in the art would have no reasonable expectation of successful bonding between the mixture and a substrate when adhering to the claimed waiting period of 1-72 hours.  Therefore, the features of Claim 9 are not obvious over the combination of 7-A ChemSystems and Kramer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762